Gray, C. J.
The plaintiff’s allegation that his wife took the conveyance in trust for him is not sustained by the evidence. A deed made by a third person to a wife, at the request of her husband, and with the intention of vesting the legal estate in her, is to be presumed to have been intended by him as a provision for her, in the absence of clear proof to the contrary. The testimony of the plaintiff, which is the only evidence in his favor, is directly contradicted by his declarations during the lifetime of his wife that the estate belonged to her; and falls far short of the proof required to establish a resulting trust for his benefit. Edgerly v. Edgerly, 112 Mass. 175.
The mortgage from Mrs. Griggs, existing on the premises at the time of the conveyance to the plaintiff’s wife, was executed by Mrs. Griggs, the land being her separate property, to secure the payment of a note signed by her. Her husband did not join in the mortgage deed, but did sign as guarantor the mortgage note, upon the face of which was a memorandum that it was secured by mortgage on this land. By signing the note, described as secured by the mortgage delivered with it, he recognized the ex istence of the mortgage, and thus gave his assent in writing to *553the mortgage, which is all that is required by the statute to give it validity. Gen. Sts. c. 108, § 3. Shaw v. Methodist Episcopal Society in Lowell, 8 Met. 223. Baker v. Hathaway, 5 Allen, 103. Hills v. Bearse, 9 Allen, 403. Melley v. Casey, 99 Mass. 241. The mortgage and note were not extinguished by the undertaking of Mrs. Cormerais to assume and pay them. The assignment of them to the plaintiff, in the lifetime of his wife, vested a good title in him, although his right to enforce the mortgage was suspended so long as she lived. Bemis v. Call, 10 Allen, 512. Tucker v. Fenno, 110 Mass. 311. But his title under this mortgage, whether duly foreclosed or not, was a legal and not an equitable title.
As the plaintiff fails to show any equitable title upon either ground alleged in his bill, it must be
Dismissed, with costs.